Citation Nr: 1403513	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastrointestinal (GI) disabilities, to include hiatal hernia and gastroesophageal reflux disease (GERD), from May 30, 2008, to August 3, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for GI disabilities, to include hiatal hernia, GERD, and irritable bowel syndrome, from October 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from November 1987 to November 1991, from May 2003 to April 2004, from January 2008 to May 2008, and from August 2008 to October 2009, and unverified periods of active and inactive duty training during lengthy reserve component service following the first three periods of active service.  

The issues on appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board Remanded the appeal in February 2010 and in September 2012.  The September 2012 Board Decision and Remand limited the claim remaining in appellate status to the claims listed on the title page of this decision.  

During the pendency of this appeal, in March 2010, the Veteran sought service connection for IBS.  Following the Board's 2010 Decision, service connection for IBS was granted.  Since the grant of service connection for IBS was not in effect during any portion of the period from May 30, 2008, to August 3, 2008, addressed in the first issue listed on the title page of this decision, but was in effect during the period relevant to the second issue listed on the title page of this decision, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

The Veteran initially requested a hearing before the Board, but canceled that hearing request in writing by a statement submitted in July 2007.  

During the pendency of this claim, service connection was granted for posttraumatic stress disorder (PTSD) with secondary depressive disorder and panic disorder with agoraphobia.  The Board finds no indication that the Veteran has disagreed with any aspect of that grant of service connection.

During the pendency of this appeal, in April 2011, shortly before his separation from reserve service, the Veteran submitted an informal claim for a total disability rating based on individual unemployability (TDIU).  A supplemental statement of the case (SSOC) issued in April 2011 noted that a claim for TDIU was deferred.  In July 2011, the Veteran submitted a formal claim for TDIU.  In its September 2012 Decision, the Board noted that it did not have jurisdiction over a claim for TDIU.  However, the fact that the Board lacked jurisdiction over a TDIU claim in September 2012 does not allow VA to leave the Veteran's formal July 2011 claim for TDIU unadjudicated.  The Board finds no indication in the claims files, to include the electronic files available for appellate review, that the July 2011 TDIU claim has been adjudicated.  That claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  From May 30, 2008, to August 3, 2008, the Veteran's service-connected hiatal hernia and GERD were manifested by decreasing symptoms of dysphagia and occasional gagging, but the GI disability was not manifested during this period by hematemesis, melena, anemia, or weight loss, the Veteran did not require emergency treatment for heartburn or substernal pain, and the service-connected GI disability was not productive of considerable impairment of health.  

2.  From October 17, 2009, the Veteran's service-connected GI disabilities, characterized as hiatal hernia, IBS, and GERD, were manifested by post-prandial abdominal pain, occasional dysphagia, with occasional gagging, recurrent heartburn, intestinal pain or cramping lasting as long as one to two hours, and diarrhea occurring up to several daily, but was not manifested by hematemesis, melena, anemia, weight loss, hemorrhage, or large ulcerated or eroded areas, or considerable impairment of health.  .


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in excess of 10 percent for hiatal hernia and GERD, from May 30, 2008 to August 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7307, 7319, 7346 (2013). 

2.  The criteria for an increased evaluation in excess of 30 percent from October 17, 2009, for service-connected hiatal hernia, GERD, and irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7307, 7319, 7346 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the veteran is challenging an initial evaluation assigned following the grants of service connection for GI disabilities.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the notice that was provided was sufficient to allow the Veteran to obtain a grant of service connection, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  This duty includes assisting the Veteran to obtain records and to provide medical examinations and obtain medical opinions when such are necessary to make a decision.  38 U.S.C.A. § 5103A(b)-(d). VA clinical records are associated with the claims file, and electronic records are associated with the claims files.  Lengthy service treatment records, including reserve component records, are associated with the claims files.  Additional records of the Veteran's last two periods of active service, in 2008 and 2009, have been associated with the claims file, and reserve service records, a copy of the Veteran's separation orders in June 2011, and clinical and administrative records, including the Veterans reserve component retirement points through 2011, have been associated with the claims files.  There has been substantial compliance with the directives in the 2010 and 2012 Board Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA examinations to determine the severity of the Veteran's GI disability were conducted in 2003, in September 2010, May 2011, and May 2013.  These examinations involved a physical examination of the Veteran, review of the claims file, and an interview, and included findings that were relevant to the applicable rating criteria, and are adequate for the determinations below.  

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Relevant Laws and Regulations, Claim for Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Rating Schedule is intended to determine the extent to which the Veteran's service-connected disability adversely affects the claimant's earning capacity.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Historically, in an April 2003 rating decision, the RO initially granted service connection for hiatal hernia and GERD and assigned an initial 10 percent disability rating.  The Veteran disagreed, and perfected that appeal in September 2006.  In 2010, the Veteran sought service connection for irritable bowel syndrome (IBS), and that claim was granted.  The Veteran's IBS was evaluated together with the service-connected GI disabilities, hiatal hernia and GERD, and a 30 percent evaluation was assigned for those three GI disabilities from October 17, 2009.

The Veteran continues to seek an initial rating in excess of 10 percent for his service-connected hiatal hernia and GERD, from May 30, 2008, to August 3, 2008, and a rating in excess of 30 percent for GI disabilities, to include hiatal hernia, GERD, and irritable bowel syndrome, from October 17, 2009.  In particular, the Veteran asserts that he is entitled to separate compensable ratings for each GI disability.  

The Veteran's service connected gastrointestinal disabilities are "diseases of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (emphasis added).  

Thus, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that "[a] single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  Therefore, under the regulation, a determination must be made regarding the predominant disability picture.

The Veteran's service-connected digestive diseases include GERD, hiatal hernia, and IBS.  Disability due to hiatal hernia is evaluated under 38 C.F.R. § 4.114, DC 7346.  DC 7346 provides for a 30 percent rating if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.

The most analogous diagnostic code for the Veteran's GERD is DC 7346, which specifies criteria for evaluating hiatal hernia, as noted above.  GERD may also be evaluated under 38 C.F.R. § 4.114, DCs 7307 (gastritis) or 7319 (irritable colon syndrome).  Under DC 7307, a 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating contemplates chronic gastritis identified by gastroscopy with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

Under DC 7319, a noncompensable rating is assigned for mild irritable colon syndrome, characterized by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating contemplates a moderate disability, manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the maximum allowed, is assessed for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress.  DC 7319 is the most analogous diagnostic code for the Veteran's IBS, as well as being among the DCs possibly applicable for evaluation of GERD.  

1.  Initial rating in excess of 10 percent from May 30, 2008, to August 3, 2008

In November 2007, the Veteran was afforded VA swallowing assessment with modified barium swallow.  The examiner noted that the Veteran had a history of hiatal hernia (diagnosed in 2003) and GERD, managed with ranitidine.  Swallowing trials of various solids and liquids disclosed normal musculature and strength.  

The Veteran was seen by VA in April 2008 and in October 2008.  At the April 2008 VA outpatient evaluation, the Veteran reported that both his dysphagia and his GERD were improved after ranitidine was prescribed.  The Veteran reported that his primary symptoms had been a sticking sensation, increased to gagging with exercise.  The Veteran reported that, before starting the ranitidine, he would try to drink water but would continue gagging.  The Veteran stated he was no longer noticing gagging with exercise.  He stated that he had no other GERD symptoms.  

The provider examined the Veteran's nasaopharynx and hypopharynx and found pachydermia.  For purposes of information only, the Board notes that pachydermia (pachyderma) is an abnormal thickening of the skin.  Dorland's Illustrated Medical Dictionary 1382 (31st ed. 2007).  The vocal cords were mobile without lesions.  The provider planned to increase the dosage of ranitidine.  

A private treatment note dated in late August 2008 reflects only that the Veteran was seen for "DOT phys[ical]" and that the Veteran was on ranitidine for GERD and on ibuprophen for arthritis.  In August 2008, the Veteran completed a health questionnaire for purposes of re-induction into active service, and noted that he took ranitidine for "acid reflux disease."   

There are no VA treatment notes during the period from May 2008 to August 2008.  There are no service treatment records during that period.  There are service treatment records beginning in October 2008, after the Veteran was re-inducted into active service.  In October 2008, after the Veteran returned to full-time active duty, he reported "just occasional" episodes of gagging and throwing up.  He reported having burning or gagging and throwing up "sometimes" as a result of his GERD, much improved on ranitidine.  He did not elevate the head of his bed, but did avoid caffeine.  There was mild pachydermia of the larynx and mild edema of the vocal cords.  Laboratory examination disclosed no finding of anemia or other abnormality attributed to the Veteran's GI disability.  

The fact that the Veteran did not seek routine VA treatment during the period from May 30, 2008 to August 3, 2008, and did not report requiring any emergency treatment, also demonstrates that the Veteran's symptoms of GI disability did not increase in severity during the period.  The Veteran's report of continued improvement in October 2008 for purposes of medical treatment demonstrates that there was no increase in severity of symptoms during the period at issue.  

The physical findings just prior to and just after the period at issue demonstrate that there was no medical finding or reported symptom consistent with "considerable impairment of health."  The Veteran's reports of persistent symptoms which required ongoing medication but were decreased with medication, and the medical findings on objective examination, are consistent with the 10 percent evaluation assigned for GI disability.  The evidence reflects that there was no finding or report of any symptoms not encompassed in the rating criteria for a 10 percent evaluation, with the exception of pachydermia.  The examiner treated this abnormal thickening as an abnormality consistent with GERD but not as pathologic.  The Veteran reported no specific symptoms of or impairment resulting from that finding. See 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

The evidence establishes that the Veteran did not lose weight, did not experience dysphagia with exercise, although he continued to have occasional episodes of dysphagia and regurgitation or gagging, he did not report heartburn, substernal or arm or shoulder pain, and did not have hematemesis or melena with moderate anemia, or other symptom combinations productive of considerable or severe impairment of health.  

The Board has considered whether the Veteran is entitled to a separate compensable ratings for hiatal hernia and GERD separately, but finds that 38 C.F.R. § 4.114 requires hiatal hernia and GERD to be rated together in this case, as the symptoms are not readily distinguishable and there are no symptoms which are not encompassed by the criteria at DC 7346 for rating hiatal hernia and GERD.  The Board has also considered whether elevation to the next higher rating is warranted based on the severity of the overall GI disability.  38 C.F.R. § 4.114.  As the Veteran did not seek frequent medical care during this period, reported an improvement in symptoms, and the improvement of symptoms continued after the period had concluded, the Board finds that no elevation to the next higher disability level is required.  

The preponderance of evidence against the claim for an increased rating in excess of 10 percent for hiatal hernia and GERD.  The benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  The appeal for an increased rating is denied.  

2.  Initial rating in excess of 30 percent for GI disabilities from October 17, 2009

VA outpatient treatment notes resume in December 2009 following the Veteran's October 2009 separation from full-time active service.  On initial reevaluation, the Veteran reported frequent heartburn.  He reported that he had vomited one time the previous day.  He also reported that there was occasionally blood in his stool.  His abdomen was not tender.  Laboratory evaluation of his blood revealed cholesteremia.  

Based on the Veteran's report of occasional blood in his stools, the Veteran underwent colonoscopy in January 2010.  Internal hemorrhoids were found.  Thus, the Veteran's melena was not attributed to his GI disabilities.

On outpatient evaluation in February 2010, the Veteran reports that his attacks of dysphagia were due to panic attacks.  The Veteran's symptoms of hiatal hernia and GERD were described as "fairly well controlled" with oral medications.  In June 2010, the Veteran reported chronic epigastric pain and one episode of dysphagia in the prior month.  

In September 2010, the Veteran was afforded VA examination.  The examiner noted both that the Veteran had diarrhea three to four times daily (time period not specified) and averaged four to six times episodes daily.  The Veteran reported constipation once monthly as well.  He reported cramping pain lasting one to two hours with each episode of diarrhea.  Abdominal tenderness was noted on palpation.  

In May 2011, several lay individuals, including family members, provided statements indicating they had observed the Veteran begin to gag and have to stop eating.  

On VA examination conducted in May 2011, the Veteran reported constant abdominal discomfort and loose stools three to four times daily.  As to hiatal hernia, the Veteran reported constant burning pain.  He denied current nausea, vomiting, or constipation, but reported that he did have heartburn.  His bowel sounds were normal and there was no tenderness to palpation.  The diagnosis assigned for the Veteran's complaints of diarrhea, abdominal pain, and cramping with occasional sharp pain, was irritable bowel syndrome.

In a July 2011 statement, the Veteran stated that whenever he tried to work or exert himself, his throat would get tight and he was unable to swallow.  Then, his mouth would get dry and his throat would become sore.  

On VA examination conducted in May 2013, the examiner noted that the Veteran reported worsening of symptoms despite medication.  He reported persistent epigastric distress and pyrosis (heartburn), as well as mild nausea.  A 30 percent evaluation under DCs 7346 and 7319 is assigned.  There is no diagnosis of a GI disability which warrants a separate compensable evaluation; rather, all current GI disabilities are encompassed within rating codes which may not be separately evaluated (" ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive" "will not be combined with each other.").  Thus, for rating purposes, the Board is restricted to evaluating these disabilities under a single disability rating which reflects the predominant disability picture.  Id.  

In this case, the Board agrees that a single evaluation is properly assigned under DC 7346, with hyphenation referencing DC 7319,  the criteria for IBS, but with GERD and hiatal hernia as the diagnostic code which reflects the predominant disability picture.  The Board has considered whether the Veteran's symptoms warrant elevation to the next higher evaluation on the basis that the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The evidence reflects that, after 2009, the Veteran's dysphagia was attributed to his service-connected psychiatric disability, for which a 50 percent evaluation has been assigned.  The medical evidence, as noted above, includes diagnostic examinations which show that the Veteran has a normal swallowing mechanism and musculature.  Therefore, although the Veteran has reported an increase in the number of episodes of "gagging" since his 2009 service discharge, that increase in symptomatology does not warrant an increased evaluation for GI disability, as the symptoms due to panic attacks are separately evaluated.

The records show that the Veteran has not experienced weight loss as a result of the GERD and IBS symptoms, so he does not meet the criterion of "considerable weight loss" so as to warrant a rating in excess of 30 percent.  The veteran's weight has remained relatively stable, as demonstrated by the various VA examination over the course of the appeal.  The Veteran has not reported requiring emergency care for substernal pain.  He observed melena, but evaluation disclosed hemorrhoids.  That symptom does not, therefore, warrant an increased evaluation, as the Veteran has not been granted service connection for hemorrhoids.  The Veteran has not reported that he has seen blood with any episode of nausea or vomiting, and a higher rating is not warranted on that basis.  

The Veteran has been granted service connection  for IBS as well as for GERD and hiatal hernia, but the symptoms of those three GI disabilities, combined, have not resulted in any findings of anemia, hematemesis or melena, recurrent incapacitating  episodes, significant weight loss, severe hemorrhages, persistent bleeding, ulcerated or eroded areas of the digestive system.  No examiner has described severe impairment of health.  The Veteran has reported as many as six episodes of diarrhea, and abdominal tenderness or pain was noted on VA examinations during this period.  However, the Veteran has not reported pain of such severity as to require specific medical evaluation, emergency care, or use of pain medication.  The Board finds that the lay evidence clearly describes episodes of the Veteran having difficulty swallowing.  The lay statements are competent and credible, and the Board has considered each statement.  The evidence does not present evidence of duration, severity, or frequency of such episodes as to warrant assignment of an elevated evaluation or the next higher scheduler evaluation.  

The Board acknowledges that lay statements describe that the Veteran sometimes has difficulty swallowing, sometime chokes, and has trouble with his food coming back up.  See May 2011 statements from M.K.H., D.H., P.H., and S.H.  The Veteran, in his May 2011 statement, indicted that his "condition" was getting worse as he "got older."  The examiner who conducted the 2013 VA examination, however, described the Veteran's nausea as "mild," based on the Veteran's report, and did not indicate that the Veteran reported vomiting.  The examiner further noted that the upper GI disabilities were not expected to impact the Veteran's ability to work.  The lay evidence describes episodes of "gagging" which are observable by lay individuals, but the overall evidence as to the frequency and severity of the episodes does not warrant an evaluation in excess of 30 percent.  

The Board has also considered whether the Veteran is entitled to a "staged" rating in excess of 30 percent at any time since October 17, 2009 for GI disabilities.    However, the Board finds that the Veteran's disabilities have not been more disabling than are currently rated. 

The preponderance of the evidence is against an evaluation in excess of 30 percent for GI disabilities from October 17, 2009.  The claim for an evaluation in excess of 30 percent from October 17, 2009, is denied.  

Additionally, the Board has also considered whether a referral for extra schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 


Consideration of referral for extraschedular evaluation

The Board must consider whether the evidence warrants referral for consideration of an extraschedular evaluation.  Such referral is warranted if there is an exceptional disability picture such that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  For the reasons discussed above, the Board finds that the level of severity and symptomatology of the Veteran's GI disability is encompassed within the criteria set forth in the Rating Schedule.  As noted above, although one medical finding, pachydermia, is not specifically enumerated in the rating schedule, that finding is not shown to have an effect on the Veteran's employability, industrial capability, or his overall health. 

The schedular evaluation for the Veteran's gastrointestinal disabilities is adequate.  The Veteran disagrees with the rating in part on the basis that he believes he is entitled to separate ratings for his various disabilities.  As provided above, such a contention is precluded pursuant to 38 C.F.R. § 4.114.  The Board notes that the regulation does not preclude separate evaluations if the veteran had symptoms which were unusual or were not encompassed by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities, even though he has symptoms which may be observed by lay individuals.  

 For the reasons discussed above, the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the Rating Schedule, and no referral for extraschedular consideration is warranted.  See VAOPGCPREC 6-96.  





							[CONTINUED ON NEXT PAGE]

ORDER

The appeal for an initial rating in excess of 10 percent for hiatal hernia and GERD, from May 30, 2008, to August 3, 2008, is denied.

The appeal for an initial rating in excess of 30 percent for hiatal hernia, GERD, and IBS, from October 17, 2009, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


